COURT OF APPEALS OF VIRGINIA


Present: Judge Elder, Beales and Senior Judge Annunziata


UNINSURED EMPLOYERS’ FUND
                                                                MEMORANDUM OPINION *
v.     Record No. 1500-11-1                                         PER CURIAM
                                                                  DECEMBER 13, 2011
ROBERT T. SEXTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellant.

                 No brief for appellee.


       Uninsured Employers’ Fund (Fund) appeals the decision of the Workers’ Compensation

Commission finding that Robert T. Sexton (claimant) suffered a compensable injury as a result

of his work on August 19 and 20, 2010. Fund argues the commission erred in finding that

claimant suffered a compensable injury by accident, that the commission erred in affirming the

deputy commissioner’s determination that claimant suffered compensable heat exhaustion, and

that the commission erred in awarding claimant benefits since claimant failed to establish he was

subjected to unusual or extreme working conditions. 1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Sexton v. Terra Firma, VWC File No.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         We view the evidence on appeal in the light most favorable to “the prevailing party
before the commission.” Dunnavant v. Newman Tire Co., 51 Va. App. 252, 255, 656 S.E.2d
431, 433 (2008). “‘“Whether an injury arises out of the employment is a mixed question of law
and fact and is reviewable by the appellate court.”’” Kjellstrom & Lee, Inc. v. Saunders, 42
Va. App. 673, 677-78, 594 S.E.2d 281, 283 (2004) (quoting Stone v. Keister’s Market & Grill,
34 Va. App. 174, 178-79, 538 S.E.2d 364, 366 (2000)).
VA02000002805 (June 28, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.



                                                                                       Afffirmed.




                                               -2-